KAROHL, Presiding Judge,
concurring.
I concur in the result. The defendants-sellers’ real estate agent added two typewritten provisions to the standard form real estate contract. The first provided, “City water along front property line by closing” and the second authorized the agent to ex*758tend closing if necessary to complete financing, clearance of title, survey or other necessary arrangements.
The principal opinion concludes that financing, title and survey are not members of a single class of specifics and for that reason the rule of construction, ejusdem generis, does not apply. Because each of these may apply to every real estate transaction they are related to one another and not disparate within the context of the contract.
However, “Presumptively, the intent of the parties to a contract is expressed by the natural and ordinary meaning of the language referable to it. Even seeming contradictions must be harmonized away if that be reasonably possible.” J.E. Hathman, Inc. v. Sigma Alpha Epsilon Club, 491 S.W.2d 261, 264 (Mo. banc 1973). I would read both of the added provisions together. I would hold that city water was within “other necessary arrangements” by the specific agreement of the parties and that resort to the rule ejusdem generis is unnecessary. It is possible to ascertain the intention of the parties as garnered from the instrument as a whole, and it alone, and to give effect to that intention. J.E. Hathman, Inc., 491 S.W.2d at 264.